DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 4 line 2 recites "a spatial arrangement" lacks clarity since the limitation was previously introduced in Claim 1, and it is unclear whether the applicant intended to introduce a new spatial arrangement or was referring to the previous instance.
For the purposes of this written opinion, as best understood, "a spatial arrangement" has been interpreted to read "the spatial arrangement".

Claims 5, 6, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
5 lines 2-3, Claim 6 lines 2-3, and Claim 9 lines 2-3 recites "a number and direction of arrival of directional audio sources" lacks clarity since the limitation was previously introduced in Claim 1, and it is unclear whether the applicant intended to introduce new numbers and directions of arrival of directional audio sources or was referring to the previous instance.
For the purposes of this written opinion, as best understood, "a number and direction of arrival of directional audio sources" has been interpreted to read "the number and directions of arrival of the directional audio sources".

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 9 lines 5-6 recites "an active microphone signal component and a passive microphone signal component" lacks clarity since the limitations were previously introduced in claim 1, and it is unclear whether the applicant intended to introduce new microphone signal components or was referring to the previous instance.
For the purposes of this written opinion, as best understood, "an active microphone signal component and a passive microphone signal component" has been interpreted to read "the active microphone signal component and the passive microphone signal component".

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 17 line 2 recites "a spatial arrangement" lacks clarity since the limitation was previously introduced in Claim 14, and it is unclear whether the applicant intended to introduce a new spatial arrangement or was referring to the previous instance.
a spatial arrangement" has been interpreted to read "the spatial arrangement".

Claims 19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 19 line 2 and Claim 22 line 2 recites "a number and direction of arrival of directional audio sources" lacks clarity since the limitation was previously introduced in Claim 14, and it is unclear whether the applicant intended to introduce new numbers and directions of arrival of directional audio sources or was referring to the previous instance.
For the purposes of this written opinion, as best understood, "a number and direction of arrival of directional audio sources" has been interpreted to read "the number and directions of arrival of the directional audio sources".



Claim 1 line 2, Claim 4 line 3, Claim 14, line 2, and Claim 17 line 3 recites the limitation “the device”.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this written opinion, as best understood, "the device" has been interpreted to read "the audio capture device" to restore antecedent basis.

Claim 1 line 2, Claim 4 line 3, Claim 14, line 2, and Claim 17 line 3 recites the limitation “the device”.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this written opinion, as best understood, "the device" has been interpreted to read "the audio capture device" to restore antecedent basis.

Claim 1 recites the limitation “the one or more microphone signals” in line 8. There is insufficient antecedent basis for this limitation in the claim. For the purposes of this the one or more microphone signals" has been interpreted to read "one or more microphone signals" to restore antecedent basis.

Claim 1 recites the limitation “the microphone spatial format” in lines 8-9. There is insufficient antecedent basis for this limitation in the claim. For the purposes of this written opinion, as best understood, "the microphone spatial format" has been interpreted to read "a microphone spatial format" to restore antecedent basis.

Claim 1 lines 11-12 and Claim 14 lines 7-8 recites the limitation “the determined number and direction of arrival of the audio sources”. There is insufficient antecedent basis for this limitation in the claim. For the purposes of this written opinion, as best understood, "the determined number and direction of arrival of the audio sources" has been interpreted to read "the number and directions of arrival of the directional audio sources " to restore antecedent basis.

Claim 1 line 15, Claim 10 lines 6-7, Claim 14, line 11, and Claim 23 lines 67 recites the limitation “the determined one”. There is insufficient antecedent basis for this limitation in the claim. For the purposes of this written opinion, as best understood, "the determined one" has been interpreted to read "the one" to restore antecedent basis.

Claim 1 line 16, Claim 14, lines 11-12 recites “the passive spatial audio input signal component”. There is insufficient antecedent basis for this limitation in the claim. For the purposes of this written opinion, as best understood, "the passive spatial audio input signal component" has been interpreted to read "the passive microphone signal component" to restore antecedent basis.

Claims 2-3 and Claims 7-8 line 1 recites the limitation “The audio signal decoder”. There is insufficient antecedent basis for this limitation in the claim. For the purposes of this written opinion, as best understood, "The audio signal decoder" has been interpreted to read "The audio signal encoder" to restore antecedent basis.

Claim 5 line 4 of, Claim 6 line 4, Claim 9 line 7, and Claim 11 line 2 recites the limitation "the microphone signals". There is insufficient antecedent basis for this limitation in the claim. For the purposes of this written opinion, as best understood, "the microphone signals" has been interpreted to read "the one or more microphone signals" to restore antecedent basis.

Claim 7 lines 3-4 and Claim 8 line 3 recites the limitation "the input spatial audio signal". There is insufficient antecedent basis for this limitation in the claim. For the purposes of this written opinion, as best understood, "the input spatial audio signal" has been interpreted to read "the one or more microphone signals" to restore antecedent basis.

Claim 9 line 4 recites the limitation "the spatial microphone signals". There is insufficient antecedent basis for this limitation in the claim. For the purposes of this written opinion, as best understood, "the spatial microphone signals" has been interpreted to read "the one or more microphone signals" to restore antecedent basis.

Claim 9 line 7 and Claim 22 line 7 recites the limitation "the determined subspace". There is insufficient antecedent basis for this limitation in the claim. For the purposes of this written opinion, as best understood, "the determined subspace" has been interpreted to read "the subspace" to restore antecedent basis.

Claim 11 lines 4-5, Claim 12 lines 3-4, Claim 15 line 2, Claim 16 line 2, Claim 24 line 4, and Claim 25 line 2 recites the limitation "the first output format". There is insufficient antecedent basis for this limitation in the claim. For the purposes of this written opinion, as best understood, "the first output format" has been interpreted to read "the first spatial output format" to restore antecedent basis.

Claim 11 line 5, Claim 12 line 3, Claim 15 line 2, Claim 16 line 2, Claim 24 line 5, and Claim 25 line 3 recites the limitation "the second output format". There is insufficient antecedent basis for this limitation in the claim. For the purposes of this written opinion, as best understood, "the second output format" has been interpreted to read "the second spatial output format
Claim 14 lines 5 and 8 recites the limitation "the one or more microphone signals". There is insufficient antecedent basis for this limitation in the claim. For the purposes of this written opinion, as best understood, "the one or more microphone signals" has been interpreted to read "the multiple microphone signals" to restore antecedent basis.

Claim 14 line 5 recites the limitation "the microphone spatial format". There is insufficient antecedent basis for this limitation in the claim. For the purposes of this written opinion, as best understood, "the microphone spatial format" has been interpreted to read "a microphone spatial format" to restore antecedent basis.

Claim 18 line 4, Claim 19 line 4, Claim 22 lines 6-7, and Claim 24 line 2 recites the limitation "the microphone signals". There is insufficient antecedent basis for this limitation in the claim. For the purposes of this written opinion, as best understood, "the microphone signals" has been interpreted to read "the multiple microphone signals" to restore antecedent basis.

Claim 20 lines 3-4 and Claim 21 line 3 recites the limitation "the input spatial audio signal". There is insufficient antecedent basis for this limitation in the claim. For the purposes of this written opinion, as best understood, "the input spatial audio signal" has been interpreted to read "the multiple microphone signals" to restore antecedent basis.

Claim 22 line 4 recites the limitation "the spatial microphone signals". There is insufficient antecedent basis for this limitation in the claim. For the purposes of this written opinion, as best understood, "the spatial microphone signals" has been interpreted to read "the multiple microphone signals" to restore antecedent basis.

Claim 23 line 2 recites the limitation "the instructions". There is insufficient antecedent basis for this limitation in the claim. For the purposes of this written opinion, as best understood, "the instructions" has been interpreted to read "instructions" to restore antecedent basis.



Claim Objections
Claims 10 and 23 are objected to because of the following informalities:  It contains a semicolon at the end instead of a period.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-19, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin et al. (US #2016/0227337, hereinafter ‘Goodwin337’) in view of Goodwin et al. (US 2008/0232617, hereinafter ‘Goodwin617’).

Regarding Claim 1, Goodwin337 discloses for use with an audio capture device that includes multiple microphones having a spatial arrangement on the device, an audio signal encoder (¶0043 and ¶0076-¶0077: spatial encoder 410 for use in a sound field coding  comprising:
a processor and a non-transitory computer readable medium operably coupled thereto, the non-transitory computer readable medium comprising a plurality of instructions stored in association therewith that are accessible to, and executable by, the processor, where the plurality of instructions (Goodwin337 ¶0076, ¶0114, ¶0117-0119 discloses a processor and memory having instructions to be executed by the processor to cause the spatial encoder 410 to perform the following operations) comprises:
instructions that, when executed, determine a number and directions of arrival of directional audio sources represented in the one or more microphone signals having the microphone spatial format (Goodwin337 ¶0066, ¶0068-¶0070, ¶0075-¶0077 discloses determining a microphone configuration including a number and directions of arrival of the N microphones represented in N microphone signals having an A-Format [microphone spatial format] that includes spatial information);
instructions that when executed, determine one of an active microphone signal component and a passive microphone signal component (Goodwin337 ¶0075-¶0077, ¶0089-¶0090 discloses determining diffuse signal components [active microphone signal component] based on a spatial analysis of the N microphone signals), based upon the determined number and direction of arrival of the audio sources represented in the one or more microphone signals having the microphone spatial format (Goodwin337 ¶0086, ¶0089-¶0090 discloses the spatial analysis is performed based on the number and directions of arrival of the directional microphones represented in the N microphones having the A-format; Fig. 14);
instructions that when executed, determine the other of the active microphone signal component and the passive microphone signal component (Goodwin337 ¶0089-¶0090 discloses determine direct signal components from the N microphone signals; Fig. 14), based upon the determined one of the active spatial audio input signal component and the passive spatial audio input signal component (Goodwin337 ¶0089-¶0090 discloses since the direct signal components are determined based on a discrimination between the diffuse signal components and the direct signal components, the direct signal components are determined based, in part, on the diffuse signal components; Fig. 14);
instructions that when executed, encode the active microphone signal component, to a first output signal having a first spatial output format (Goodwin337 ¶0076-¶0077, ¶0089-¶0090 discloses encoding the diffuse signal components into a first output signal having a first spatial format; Fig. 14);
instructions that when executed, encode the passive microphone signal component, to a second output signal having a second spatial output format (Goodwin337 ¶0076-¶0077, ¶0089-¶0090 discloses encoding the direct signal components into a second output signal having a second spatial format; Fig. 14).
Goodwin337 may not explicitly disclose wherein the second microphone signal component is a passive microphone signal component.
However, Goodwin617 teaches wherein the second microphone signal component is a passive microphone signal component (Goodwin617 ¶0022-¶0023 discloses input signals 201 generated by an audio source for audio recording are processed by a passive format converter to generate intermediate signals 205 [passive signal component]).
Goodwin337 and Goodwin617 are analogous art as they pertain to encoding spatial audio. Therefore it would have been obvious to someone of ordinary skill in the .

Regarding Claim 2, Goodwin337 in view of Goodwin617 discloses the audio signal decoder of claim 1,
wherein the first spatial output format is different from the second spatial output format (Goodwin337 ¶0089-¶0090 discloses since the diffuse signal components and the direct signal components are encoded separately using different encoders, the first spatial format is different from the second spatial format; Fig. 14).

Regarding Claim 3, Goodwin337 in view of Goodwin617 discloses the audio signal decoder of claim 1,
Goodwin337 may not explicitly disclose wherein the first spatial output format matches the second spatial output format.
However, Goodwin617 teaches wherein the first spatial output format matches the second spatial output format (Goodwin617 ¶0024 discloses a first output signal and a second output signal of a plurality of output signals 209 have an output format 209).
Goodwin337 and Goodwin617 are analogous art as they pertain to encoding spatial audio. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the first spatial .

Regarding Claim 4, Goodwin337 in view of Goodwin617 discloses the audio signal encoder of claim 1,
wherein the microphone spatial format corresponds to a spatial arrangement of the multiple microphones relative to a reference microphone at the device (Goodwin337 ¶0043-¶0044, ¶0072, ¶0075-¶0078, ¶0102-¶0105 discloses the A-format corresponds to the spatial arrangement of the microphones relative to a reference microphone at the sound field coding system 100).

Regarding Claim 5, Goodwin337 in view of Goodwin617 discloses the audio signal encoder of claim 1,
Goodwin337 teaches the one or more microphones (Goodwin337 ¶0076: the N microphone signals).
Goodwin337 fails to disclose wherein the instructions that, when executed to determine the number and direction of arrival of directional audio sources, determine a subspace of a codebook corresponding to one or more direction vectors of the codebook to represent the one or more signals.
However, Goodwin617 teaches wherein the instructions that, when executed to determine the number and direction of arrival of directional audio sources, determine a subspace of a codebook corresponding to one or more direction vectors of the codebook to represent the one or more signals (Goodwin617 ¶0022-¶0024, ¶0034-¶0036, ¶0038, ¶0040, ¶0042, ¶0044, and claim 1 discloses determining a number of channels and an angle for each channel of the loudspeakers includes determining time-frequency tiles [subspace] corresponding to direction vectors of a plurality of unit vectors [codebook] corresponding to different channel positions to represent input signals 201).
Goodwin337 and Goodwin617 are analogous art as they pertain to encoding spatial audio. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the instructions of Goodwin337 to include wherein the instructions that, when executed to determine the number and direction of arrival of directional audio sources, determine a subspace of a codebook corresponding to one or more direction vectors of the codebook to represent the one or more signals (as taught by Goodwin617) in order to provide the advantages of improving audio spatialization by preventing leakage of a directional sound event while minimizing power consumption by use of a passive format conversion based on unit direction vectors (Goodwin617, ¶0023 and ¶0040).

Regarding Claim 6, Goodwin337 in view of Goodwin617 discloses the audio signal encoder of claim 1,
wherein the instructions that, when executed to determine the number and the directions of arrival of the directional audio sources, determine a representation of the one or more microphone signals in a codebook based on an optimality metric (Goodwin337 ¶0075-¶0076, ¶0106 discloses determining the number and directions of arrival of the N microphones includes determining a representation of the N microphone signals based .
Goodwin337 fails to disclose wherein the instructions that, when executed to determine the number and the directions of arrival of the directional audio sources, determine a subspace of a codebook corresponding to one or more direction vectors of the codebook to represent the one or more signals, based upon an optimality metric computed for direction vectors within the codebook.
However, Goodwin617 teaches wherein the instructions that, when executed to determine the number and the directions of arrival of the directional audio sources, determine a subspace of a codebook corresponding to one or more direction vectors of the codebook to represent the one or more signals (Goodwin617 ¶0024, ¶0034-¶0036, ¶0040, ¶0042, ¶0044, and claim 1 discloses determining a number of channels and an angle for each channel of loudspeakers includes determining time-frequency tiles [subspace] corresponding to direction vectors of a plurality of unit vectors [codebook] corresponding to different channel positions to represent input signals 201), based upon an optimality metric computed for direction vectors within the codebook (Goodwin617 ¶0024-¶0028, ¶0036, ¶0044, claim 1 discloses the time-frequency tiles are based on a scaling factor (optimality metric) computed for each unit vector of the plurality of unit vectors).
Goodwin337 and Goodwin617 are analogous art as they pertain to encoding spatial audio. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the instructions of Goodwin337 to include wherein the instructions that, when executed to determine the number and the directions of arrival of the directional audio sources, determine a .

Regarding Claim 8, Goodwin337 in view of Goodwin617 discloses the audio signal decoder of claim 6,
Goodwin337 teaches the one or more microphones (Goodwin337 ¶0076: the N microphone signals).
Goodwin337 fails to disclose wherein the optimality metric includes a correlation between direction vectors within the codebook and the one or more signals.
However, Goodwin617 teaches wherein the optimality metric includes a correlation between direction vectors within the codebook and the one or more signals (Goodwin617 ¶0024-¶0028, ¶0036, ¶0042, ¶0044, claim 1 discloses the scaling factor includes an association between the unit vectors of the plurality of unit vectors and the input signals 201).
Goodwin337 and Goodwin617 are analogous art as they pertain to encoding spatial audio. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the optimality metric of Goodwin337 to include wherein the optimality metric includes a correlation between direction vectors within the codebook and the one or more signals (as taught by Goodwin617) in order to provide the advantages of improving audio spatialization by .

Regarding Claim 9, Goodwin337 in view of Goodwin617 discloses the audio signal encoder of claim 1,
wherein the instructions that, when executed to determine the number and direction of arrival of directional audio sources, determine a subspace of a codebook to represent the one or more microphone signals (Goodwin337 ¶0075-¶0076, ¶0106 discloses determining the number and directions of arrival of the N microphones includes determining a representation of the N microphone signals based on an a set of coefficients [codebook] at each frequency based on optimizing the set of coefficients [optimality metric]); and
wherein the instructions that, when executed determine one of the active microphone signal component and the second microphone signal component (Goodwin337 ¶0089-¶0090 discloses determining the diffuse signal component and the direct signal components).
Goodwin337 fails to disclose wherein the instructions that, when executed to determine the number and direction of arrival of directional audio sources, determine a subspace of a codebook corresponding to one or more direction vectors of the codebook to represent the one or more signals; and wherein the instructions that, when executed to determine one of the active signal component and the passive signal component, determine based upon a mapping of the one or more signals onto the determined subspace of the codebook corresponding to the one or more direction vectors of the codebook.
However, Goodwin617 discloses wherein the instructions that, when executed to determine the number and direction of arrival of directional audio sources, determine a subspace of a codebook corresponding to one or more direction vectors of the codebook to represent the one or more signals (Goodwin617 ¶0024, ¶0034-¶0036, ¶0040, ¶0042, ¶0044, and claim 1 discloses determining a number of channels and an angle for each channel of loudspeakers includes determining time-frequency tiles [subspace] corresponding to direction vectors of a plurality of unit vectors [codebook] corresponding to different channel positions to represent input signals 201); and
wherein the instructions that, when executed to determine one of the active signal component and the passive signal component, determine based upon a mapping of the one or more signals onto the determined subspace of the codebook corresponding to the one or more direction vectors of the codebook (Goodwin617 ¶0024, ¶0034-¶0036, ¶0040, ¶0042, ¶0044, and claim 1 discloses generating a set of signals (active signal component) includes mapping the input signals 201 to the time-frequency tiles corresponding to the direction vectors of the plurality of unit vectors).
Goodwin337 and Goodwin617 are analogous art as they pertain to encoding spatial audio. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the instructions of Goodwin337 to include wherein the instructions that, when executed to determine the number and direction of arrival of directional audio sources, determine a subspace of a codebook corresponding to one or more direction vectors of the codebook to represent the one or more signals; and wherein the instructions that, when executed to determine one of the active signal component and the passive signal component, determine based upon a mapping of the one or more signals onto the determined subspace of the codebook corresponding to the one or more direction vectors of the codebook (as taught by Goodwin617) in order to provide the advantages of improving audio .

Regarding Claim 10, Goodwin337 in view of Goodwin617 discloses the audio signal encoder of claim 1,
wherein the instructions that when executed to determine one of the active microphone signal component and the second microphone signal component, determine the active microphone signal component (Goodwin337 ¶0076, ¶0089-¶0090 discloses determining the diffuse signal components from the N microphone signals); and
wherein the instructions that when executed, determine the other of the active microphone signal component and the passive microphone signal component based upon the one of the active microphone signal component and the second microphone signal component (Goodwin337 ¶0089-¶0090 discloses determining the direct signal components by discriminating the direct signal components from the diffuse signal components).
Goodwin337 fails to disclose wherein the second microphone signal component is the passive signal component.
However, Goodwin617 discloses wherein the second microphone signal component is the passive signal component (Goodwin617 ¶0022-¶0023 discloses the intermediate signals 205).
Goodwin337 and Goodwin617 are analogous art as they pertain to encoding spatial audio. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the second microphone signal component of Goodwin337 to include wherein the second .

Regarding Claim 11, Goodwin337 in view of Goodwin617 discloses the audio signal encoder of claim 1 further including:
instructions that, when executed, convert the microphone signals from a time-domain representation to a time-frequency representation (Goodwin337 ¶0087, ¶0089-¶0090 discloses the N microphone signals are converted form a time-domain representation to a time-frequency representation by a time-frequency transform 1400, Fig. 14); and
instructions that, when executed, convert the first output signal having the first output format and the second output signal having the second output format from the time-frequency representation to the time-domain representation (Goodwin337 ¶0087, ¶0089-¶0090 discloses the first output signal having the first spatial format and the second output signal having the second spatial format are converted from the time-frequency representation to the time-domain representation by a frequency-time transform 1440, Fig. 14).

Regarding Claim 12, Goodwin337 in view of Goodwin617 discloses the audio signal encoder of claim 1 further including:
instructions that, when executed, combine the first output signal having the first output format and the second output signal having the second output format (Goodwin337 ¶0089-.

Regarding Claim 13, Goodwin337 in view of Goodwin617 discloses the audio signal encoder of claim 1,
wherein at least one of the first spatial output format and the second spatial output format includes an ambisonic format (Goodwin337 ¶0089-¶0090, ¶0105 discloses the first output signal or the second output signal are encoded to include an ambisonic B-format).

Claims 14-19 and 21-26 are rejected for the same reasons as set forth in Claims 1-6 and 8-13.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin et al. (US #2016/0227337, hereinafter ‘Goodwin337’) in view of Goodwin et al. (US 2008/0232617, hereinafter ‘Goodwin617’) further in view of Raleigh et al. (US PGPUB #2013/0208823).

Regarding Claim 7, Goodwin337 in view of Goodwin617 discloses the audio signal decoder of claim 6,
Goodwin337 teaches the one or more microphones (Goodwin337 ¶0076: the N microphone signals).
wherein the optimality metric includes one or more correlations between direction vectors within the codebook and one or more eigenvectors of a noise subspace of the input spatial audio signal.
However, Raleigh discloses wherein the optimality metric includes one or more correlations between direction vectors within the codebook and one or more eigenvectors of a noise subspace of the input spatial audio signal (Raleigh ¶0111, ¶0136-¶0139, ¶0225 discloses an optimal TSW [optimality metric] includes a correlation between a direction vector and an eigenvector of a matrix representing different spatial directions [noise subspace] of a received signal).
Goodwin337 and Raleigh are analogous art as they pertain to encoding spatial audio. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the optimality metric of Goodwin337 to include wherein the optimality metric includes one or more correlations between direction vectors within the codebook and one or more eigenvectors of a noise subspace of the one or more signals (as taught by Raleigh) in order to provide the advantages of optimizing spatial encoding by determining preferable spatial directions that receive less average interference power compared to non-preferable spatial directions (Raleigh, ¶0225-¶0226).

Claim 20 is rejected for the same reasons as set forth in Claim 7.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957.  The examiner can normally be reached on 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651